POLICY FOR PROVIDING SEVERANCE PAYMENTS TO SENIOR EMPLOYEES

ARTICLE 1 - Policy

It is the policy of the Company to provide certain severance payments and
insurance benefits to Senior Employees whose employment with the Company and its
Subsidiaries is terminated under certain conditions.

ARTICLE 2 - Definitions

“Cause” shall mean (a) action by the Senior Employee involving willful
malfeasance having a material adverse effect on the Company, (b) substantial and
continual refusal by the Senior Employee to perform the duties ordinarily
associated with his or her job title, or (c) the Senior Employee being convicted
of a felony; provided that any action or refusal by the Senior Employee shall
not constitute “Cause” if, in good faith, the Senior Employee believed such
action or refusal to be in or not opposed to the best interests of the Company,
or if the Senior Employee shall be entitled, under applicable law or the
Certificate of Incorporation or By-Laws of the Company, to be indemnified with
respect to such action or refusal.

“Company” shall mean Hubbell Incorporated or its successors.

“Continuing Director” shall mean any individual who is a member of the Company’s
Board of Directors on December 9, 1986 or was designated (before such person’s
initial election as a Director) as a Continuing Director by 2/3 of the then
Continuing Directors.

“Director” shall mean any individual who is a member of the Company’s Board of
Directors on the date the action in question was taken.

“Involuntarily” shall mean the Separation from Service by a Senior Employee
following one or more of the following events or conditions:



  (a)   a material diminution in the Senior Employee’s authority, duties or
responsibilities;



  (b)   a material diminution in the Senior Employee’s base compensation, unless
such a salary reduction is imposed across-the-board to senior management of the
Company;



  (c)   a change by more than fifty (50) miles in the geographic location at
which the Senior Employee must perform his or her duties; or



  (d)   any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to the Senior Employee
under any agreement pursuant to which the Senior Employee provides services to
the Company.

The Senior Employee must provide written notice to the Company of the occurrence
of any of the foregoing events or conditions without the Senior Employee’s
written consent within ninety (90) days of the occurrence of such event. The
Company or any successor or affiliate shall have a period of thirty (30) days to
cure such event or condition after receipt of written notice of such event from
the Senior Employee. Any involuntary termination of the Senior Employee’s
employment following such thirty (30) day cure period must occur no later than
the date that is six (6) months following the initial occurrence of one of the
foregoing events or conditions without the Senior Employee’s written consent.

“Senior Employee” shall mean an individual whose compensation level is
designated as executive band level II or higher or any other individual so
designated by the Compensation Committee of the Board of Directors of the
Company.

“Policy” means this Policy for Providing Severance Payments to Senior Employees,
as amended from time to time.

“Separation from Service” shall have the meaning set forth in Treas. Reg.
§1.409A-1(h).

“Subsidiary” shall mean any corporation in which Hubbell Incorporated owns
directly or indirectly stock possessing 50% or more of the total combined voting
power of all classes of stock.

“Target Bonus” shall mean the “target bonus” as established for a Senior
Employee for a particular year by the Company.

“Years of Company Service” shall mean a Senior Employee’s fully completed years
of continuous service from date of hire by the Company until his or her date of
termination.

ARTICLE 3 — Eligibility

A Senior Employee whose employment with the Company is terminated in a
Separation from Service will qualify for severance payments, bonus payment,
group insurance benefits and outplacement services, as described in this Policy,
when all of the following conditions are met:



  (a)   The termination is either at the initiative of the Company for reasons
other than Cause, or Involuntarily by the Senior Employee not due to a voluntary
resignation, retirement, disability or death.



  (b)   If a business unit of the Company is sold or divested and a Senior
Employee employed by such unit does not continue employment for at least 90
calendar days with the new owner with the same or comparable pay, status and
responsibilities (unless terminated for Cause), or is not offered employment
with the new owner at the same or comparable pay, status and responsibilities;
unless the Senior Employee is re-employed by the Company or is entitled to
severance and benefits comparable to those provided by this Policy from the new
owner. Severance payments and benefits due from this Policy will be reduced by
the value of severance related payments and benefits received from the new
owner.



  (c)   If a business unit of the Company is sold or divested and a Senior
Employee employed by such unit continues employment with the new owner at the
same or comparable pay, status and responsibilities for at least 90 calendar
days or is offered such employment and declines such offer, then such Senior
Employee shall be ineligible for any severance or other benefits under this
Policy.

ARTICLE 4 - Severance Pay

Provided the Senior Employee’s employment termination meets the eligibility
criteria above, post-employment severance payments will be made in accordance
with the following formula:

                         
Position Level
  Weeks of Base   Weeks Minimum   Weeks Maximum
 
  Salary Continuation   Payments   Payments
 
  Per Each Full Year                
 
  of Company Service                
 
                       
Corporate Officer
    4       26       78  
 
                       
Band III (non-officer)
    3.5       16       52  
 
                       
Band II (non-officer)
    3       12       52  
 
                       

To determine the amount of severance payments owed to the terminated Senior
Employees, multiply his or her full (completed) Years of Company Service by the
“weeks of base” figure shown. “Minimum” and “Maximum” figures are tests to be
applied after this calculation is completed.

The Senior Employee shall receive severance payments in the form of monthly
payments equal in amount to the eligible weeks of base salary continuation.

Payment of severance will be made on the later of the 30th day after the date of
termination of employment or the day after the effective date of the release
required under Article 8, notwithstanding the forgoing, in the event the 60-day
period set forth in Article 8 begins in one taxable year and ends in a second
taxable year, the payment of severance will be made on the later of the 30th day
after the date of termination of employment or the first day in the second
taxable year occurring after the effective date of the release required under
Article 8.

ARTICLE 5 - Group Insurance Continuation

The actual or equivalent group life, medical and dental insurance plan coverages
provided a Senior Employee as an active employee will be continued for the
period that base salary would be continued, whether or not the severance payment
is made in the form of a lump sum. A lump sum deduction covering the entire
period of eligibility for group insurance continuation is applicable when a lump
sum severance payment is made.

ARTICLE 6 - Bonus

The Senior Employee shall be entitled to receive his or her Target Bonus for the
year in which the termination occurs multiplied by a fraction, the numerator of
which is the number of whole and partial months of the year occurring through
the date of termination and the denominator of which is twelve.

ARTICLE 7 – Outplacement

The Senior Employee shall be entitled to outplacement services following a
Separation of Service in accordance with the table below; provided however, that
the outplacement services benefit is not transferable to cash should the Senior
Employee elect not to use it.

         
 
  Outplacement Services
Position
  (in months)
 
       
Corporate Officer
    12  
 
       
Band III (non-Corporate officer)
    6  
 
       
Band II (non-Corporate officer)
    6  
 
       

ARTICLE 8 - Execution of Releases

A Senior Employee will not be eligible to receive severance benefits under this
Policy unless he or she executes a general release of claims and such release
becomes non-revocable within 60 days following termination.

ARTICLE 9 - Administration

The Vice President Human Resources (the “Administrator”) is responsible for the
administration, compliance and appropriate application of this Policy. The
Administrator will have the discretion to make any findings of fact needed in
the administration of the Policy and will have the discretion to interpret or
construe ambiguous, unclear or implied (but omitted) terms in any fashion he or
she deem to be appropriate in his or her sole judgment. The validity of any such
finding of fact, interpretation, construction or decision will not be given de
novo review if challenged in court, by arbitration or any other forum and will
be upheld unless clearly arbitrary or capricious.

To the extent the Administrator has been granted discretionary authority under
this Policy, the Administrator’s exercise of such authority will not obligate
him or her to exercise his or her authority in a like fashion thereafter. If,
due to errors in drafting, any provision of this Policy does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Administrator in his or her
sole and exclusive judgment, the provision will be considered ambiguous and will
be interpreted by the Administrator in a fashion consistent with its intent, as
determined by the Administrator in his or her sole discretion.

The Administrator may amend the Policy retroactively to cure any such ambiguity.
These provisions may not be invoked by any person to require the Policy to be
interpreted in a manner which is inconsistent with its interpretation by the
Administrator. All actions and all determinations made in good faith by the
Administrator shall be final and binding upon all persons claiming any interest
in or under the Plan.

ARTICLE 10 - Claims Procedure

If a Senior Employee believes he/she is incorrectly denied a benefit or entitled
to a greater benefit than the benefit received under the Policy, he/she may
submit a signed, written application to the Administrator. Such Senior Employee
will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that Administrator, receives the claim, unless
special circumstances require an extension of time for processing the claim. In
the event an extension is necessary, the Senior Employee will be provided
written notice prior to the end of the initial ninety (90) day period indicating
the special circumstances requiring the extension and the date by which the
Administrator, expects to notify him/her of approval or denial of the claim. In
no event will an extension extend beyond ninety (90) days after the end of the
initial ninety (90) day period. If the claim is denied, the written notification
will state specific reasons for the denial, make specific reference to the
provision(s) of this Policy on which the denial is based, and provide a
description of any material or information necessary for the Senior Employee to
perfect the claim and why such material or information is necessary. The written
notification will also provide a description of the review procedures under this
Policy and the applicable time limits, including a statement of the Senior
Employee’s right to bring a civil suit under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) following denial of
the claim on review.

The Senior Employee will have sixty (60) days from receipt of the written
notification of the denial of the claim to file a signed, written request for a
full and fair review of the denial by a review panel which will be a named
fiduciary for purposes of such review. This request should include the reasons
the Senior Employee is requesting a review and may include facts supporting the
request and any other relevant comments, documents, records and other
information relating to the claim. Upon request and free of charge, the Senior
Employee will be provided with reasonable access to, and copies of, all
documents, records and other information relevant to the claim, including any
document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying the claim. A final, written
determination of the eligibility for benefits shall be made within sixty
(60) days of receipt of the request for review, unless special circumstances
require an extension of time for processing the claim, in which case the Senior
Employee will be provided written notice of the reasons for the delay within the
initial sixty (60) day period and the date by which he/she should expect
notification of approval or denial of the claim. This review will take into
account all comments, documents, records and other information submitted
relating to the claim, whether or not submitted or considered in the initial
review of the claim. In no event will an extension extend beyond sixty (60) days
after the end of the initial sixty (60) day period. If an extension is required
because the Senior Employee failed to submit information that is necessary to
decide the claim, the period for making the benefit determination on review will
be tolled from the date the notice of extension is sent to the Senior Employee
until the date on which the Senior Employee responds to the request for
additional information. If the claim is denied on review, the written
notification will state specific reasons for the denial, make specific reference
to the provision(s) of the Policy on which the denial is based and state that
the Senior Employee is entitled to receive upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying the claim. The written notification will also include a
statement of the right to bring an action under section 502(a) of ERISA.

If the claim is initially denied or is denied upon review, the Key Manger is
entitled to receive upon request, and free of charge, reasonable access to, and
copies of, any document, record or other information that demonstrates that
(1) the claim was denied in accordance with the terms of the Policy, and (2) the
provisions of the Policy have been consistently applied to similarly situated
participants, if any. In pursuing any of rights set forth in this section, an
authorized representative may act on behalf of a Senior Employee.

If the Senior Employee does not receive notice within the time periods described
above, whether on initial determination or review, he/she may initiate a lawsuit
under Section 502(a) of ERISA.

ARTICLE 11 - Limitation on Payments

If any amounts payable to a Senior Employee pursuant to this policy which are
deemed to constitute Parachute Payments (as hereinafter defined) when added to
any other payments which are deemed to constitute Parachute Payments, would
result in the imposition on the Senior Employee of an excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
amounts payable under this Policy shall be reduced by the smallest amount
necessary to avoid the imposition of such excise tax; but shall be reduced only
if, by reason of such reduction, the Senior Employee’s Net After Tax Benefit (as
hereinafter defined) shall exceed the Net After Tax Benefit if such reduction
were not made. The foregoing calculations (including any calculations required
under the definition of Net After Tax Benefit) shall be made, at the Company’s
expense, by the Company and the Senior Employee. If no agreement on the
calculations is reached wherein five days after the date of a termination of
employment, then the calculations shall be made, at the Company’s expense, by
the Company’s independent registered public accountant and an outside counsel
mutually acceptable to the Senior Employee and the Company. In the event it
becomes necessary to limit any payments under this Policy, the Senior Employee’s
health and life insurance shall be the last payments to be so limited; any other
payments payable under this Policy shall be payable when due until the remaining
maximum permissible amount has been paid to the Senior Employee pursuant to the
terms hereunder.

“Net After Tax Benefit” means the sum of (a) the total amounts payable to the
Senior Employee under this Policy, plus (b) all other payments and benefits
which the Senior Employee receives or is entitled to receive from the Company
that would constitute a Parachute Payment, less (c) the amount of federal income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to the Senior
Employee (based upon the rate in effect for such year as set forth in the Code
at the time of termination of his employment), less (d) the amount of excise
taxes imposed with respect to the payments and benefits described in (a) and
(b) above by Section 4999 of the Code.

“Parachute Payment” means any payment deemed to constitute a “parachute payment”
as defined in Section 280G of the Code.

ARTICLE 12 – Section 409A

Notwithstanding any provision to the contrary in the Agreement, if a Senior
Employee is deemed at the time of his or her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement of any portion of the severance, continued health or bonus to which
the Senior Employee is entitled under this Policy is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Senior Employee’s termination benefits shall not be provided to
the Senior Employee prior to the earlier of (a) the expiration of the six-month
period measured from the date of the Senior Employee’s Separation from Service,
or (b) the date of the Senior Employee’s death. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to this requirement shall be paid in a lump sum to the Senior Employee,
and any remaining payments due under the Policy shall be paid as otherwise
provided herein.

Notwithstanding any provision to the contrary in this Policy: (i) for purposes
of Section 409A of the Code, the Senior Employee’s right to receive any
installment payments pursuant to this Policy shall be treated as a right to
receive a series of separate and distinct payments and (ii) to the extent that
any reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A of the Code, such reimbursement or benefit
shall be provided no later than December 31 of the year following the year in
which the expense was incurred. The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year.
The amount of any in-kind benefits provided in one year shall not affect the
amount of in-kind benefits provided in any other year.

ARTICLE 13 - WARN Offset

If a Senior Employee is entitled to receive any payments or benefits from the
Company pursuant to the requirements of the Worker Adjustment and Retraining
Notification Act and/or any similar federal, state or local law (collectively
referred to as “WARN laws”) then the amount of severance and bonus payable under
this Policy shall be reduced by any and all such payments made by the Company.
If a Senior Employee is entitled to receive notice of termination from the
Company pursuant to WARN laws, then the severance payable under this Policy
shall be reduced by an amount equal to the amount of salary paid during the
notice period provided by the Company.

ARTICLE 14 - Miscellaneous



  (a)   All severance payments are subject to applicable Federal and State
payroll tax withholdings.



  (b)   Severance payments begin following the date of employment termination
and, therefore, are not considered “earnings” or “compensation” under Company
benefit plans.



  (c)   Medical and dental insurance provided in accordance with this Policy
will be secondary coverages for payments in the event the employee becomes
covered by another employer’s group medical and dental insurance plans.



  (d)   The Compensation Committee, with approval of the Board of Directors, has
the sole discretion and authority to change or to terminate this Policy at any
time; provided that, a Policy termination or other changes that adversely affect
the continued eligibility and benefits of Senior Employees will not become
effective until receipt of written consent from all affected Senior Employees.

